In his motion for rehearing appellant asserts that the proof nowhere shows that he was guilty of a personal assault upon the prosecutrix, and in connection with the motion appellant quotes at length from the testimony. We regret that comparison of his quotations make plain the fact that omitted parts of the testimony overcome his complaint that the proof does not show that he took hold of or made contact with the person of prosecutrix so as to make him guilty of an assault. Illustrative: In his motion appellant quotes as follows: "Well, I stood up, and he told me to pull up my dress. At that time my dress was up a little but not much." At this point the prosecutrix testified as follows: "Well I stood up, and he told me to pull up my dress. Well he took one of his hands and was fixing to pull up my dress. At that time my *Page 261 
dress was up a little but not much." At another place appellant's quotation of the testimony of the prosecutrix is as follows: "He told me to be still. He also said nobody was there. When he did that his pants were down and his thing was sticking out." From the testimony of prosecutrix at the same place we quote: "He told me to be still. He also said nobody was there. Well, he pulled up my dress and came close to me. When he did that his pants were down and his thing was sticking out."
We can not agree with appellant that the evidence does not show that he took hold of prosecutrix. Nor can we agree to the proposition that the evidence is not sufficient to show that it was his intent at the time to have carnal knowledge of a child who was under the age of consent. The evidence seems amply sufficient to support a contrary view.
The motion for rehearing is overruled.
Overruled.